Citation Nr: 1508325	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  06-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected ulnar nerve compression, right upper (dominant) extremity, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected ulnar nerve compression, left upper extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected degenerative joint disease, left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from April to June 1997. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

In March 2012, the Board remanded the issues of entitlement to service connection for a chronic low back disorder, including as secondary to the service-connected bilateral pes planus and/or knee disabilities, entitlement to a rating higher than 10 percent for arthritis of the right knee, and entitlement to a total disability rating based on individual unemployability (TDIU).  These issues have not yet been readjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2012, the Veteran was most recently afforded VA examinations for the disabilities in issue.  In a "statement of accredited representative in appealed case," dated in December 2014, the Veteran's representative asserted that all three of the disabilities in issue have worsened since her most recent VA examinations. 

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  On Remand, the Veteran should be scheduled for new examinations. 

The appellant is notified that it is the appellant's responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo examinations to evaluate her service-connected bilateral ulnar nerve, and left knee, disabilities. 

The claims folder must be made available to the examiner(s) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner(s).  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner(s) should conduct range of motion testing of the bilateral upper extremities, and left knee (expressed in degrees).  The examiner(s) should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.   If an opinion cannot be provided without resort to mere speculation, the examiner must so state and must provide a rationale for such conclusion.  

With regard to the claims for increased ratings for ulnar nerve compression of the bilateral upper extremities, the examiner should determine whether EMG (electromyography) studies are warranted, and, if not, the reasons for this should be provided.  

2.  This is a complex case back from the Veterans Court.   Afterwards, review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 

3.  Readjudicate the issues on appeal.  If any of the determinations remains unfavorable to the appellant, she should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




